Citation Nr: 1016766	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for depressive 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New York, New York.

Procedurally, the Board notes that the Veteran initially 
submitted a notice of disagreement, dated February 2004, with 
regard to a March 2003 rating decision which granted service 
connection for a depressive disorder and established a 30 
percent disability rating, effective March 8, 2001.  
Following issuance of an October 2004 statement of the case 
(SOC) which increased the rating to 50 percent, the veteran 
did not complete an appeal, within 60 days of issuance of the 
SOC, as to the March 2003 rating decision.  As such, the 
March 2003 rating decision is considered final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  The 
October 2004 rating decision, which is the subject of this 
appeal, found the Veteran to be entitled to a 50 percent 
disability rating for his depressive disorder, and increased 
his disability rating effective March 8, 2001.  The Veteran 
filed a notice of disagreement with regard to the October 
2004 rating decision in September 2005.  Subsequently, after 
a December 2005 statement of the case was issued, the Veteran 
submitted a February 2006 substantive appeal.

This case was previously before the Board in January 2009 and 
October 2009 and was remanded for additional development.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected depressive disorder has been manifested by 
severe depression, decreased energy, and concentration 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work and family 
relations.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for 
depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2001, February 2009, and 
November 2009 the Veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  38 U.S.C. § 5103(a); 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating claim 
such that the essential fairness of the adjudication is not 
affected.

In November 2009 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as 
the case was readjudicated thereafter, there is no prejudice 
to the Veteran in this regard.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  In October 
2005 and June 2009 the Veteran underwent a VA examination 
that addressed the medical matters presented on the merits by 
this appeal.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate, as they included an 
examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's 
disability on appeal in sufficient detail so that the Board 
is able to fully evaluate the claimed disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Applicable Law

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

Diagnostic Code 9434 addresses major depressive disorder.  
Under that code, a 70 percent rating is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating for major depressive disorder is 
provided for total occupational and social impairment, due to 
such symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

The Board is initially presented with a record on appeal 
which indicates that the Veteran's overall psychiatric 
pathology is the result of his service-connected depressive 
disorder as well as nonservice-connected psychiatric and 
neurological disabilities.  The Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The 
medical evidence (including the November 2009 VA opinion 
received in response to the Board's October 2009 remand 
request) does not successfully differentiate between 
symptomatology associated with the Veteran's service-
connected depressive disorder and that resulting from his 
nonservice-connected psychiatric and neurological 
disabilities.  As such, the Veteran's psychiatric symptoms 
will be attributed to the Veteran's service-connected 
depressive disorder.

Evidence from the claims file reveals that following active 
duty the Veteran worked nine and a half years, until 2001, 
for the New York  Transit Authority.  The Veteran has been 
married (albeit with periods of separation) for more than 39 
years, which has produced two grown children.

A review of the Veteran's claims file essentially reveals 
evidence (most notably, an October 2008 VA record that 
indicated that the Veteran had been admitted for emergency 
treatment due to complaints of depression) that is most 
closely characterized by near-continuous depression affecting 
the ability of the Veteran to function independently, 
appropriately and effectively.  The evidence also reveals 
(most notably, a March 2006 VA record that indicated that the 
Veteran had been admitted for emergency treatment due to 
active suicidal ideation) that the Veteran has difficulty in 
adapting to stressful circumstances.  In this same manner, 
while some isolated, higher scores have been noted from time 
to time, the Veteran's Global Assessment of Functioning (GAF) 
scores during this appeal period have tended to be 50 or 
lower, reflecting serious levels of depressive symptoms.  As 
for speech, a May 2005 VA record noted that the Veteran had 
some difficulty in finding the right word to use.  In the 
same manner, a March 2007 VA record characterized the 
Veteran's thought processes as having "periods of 
circumstantiality, " and the examiner noted that the Veteran 
had some impairment in memory and concentration.

As such, after reviewing the pertinent evidence of record, 
the Board finds that the evidence warrants a rating of 70 
percent for depressive disorder for the entire appeal period.

The Board will now review the criteria necessary for a rating 
of 100 percent under Diagnostic Code 9411.

The Veteran has been noted to have memory deficit and some 
cognitive impairment.  While an October 2005 VA examiner 
noted such could limit his ability to independently travel or 
shop for himself, no examiner has indicated that he has any 
cognitive difficulties approximating gross impairment in 
thought processes or communication.  An October 2008 VA 
record noted that the Veteran could "summarize another 
patient's story" and had strong listening skills.

As for persistent delusions or hallucinations, the Board 
notes that while the record documents that the Veteran 
complained of hallucinations in October 2003, the Veteran 
does not assert, and the record does not show, any objective 
evidence of persistent delusions or hallucinations.

As for grossly inappropriate behavior, the Board notes that 
the Veteran has indicated (March 2007 VA psychiatric resident 
note) that he physically assaulted a friend, left a "nasty 
note" on a parked car, and kicked over multiple soda bottles 
that his wife had placed on the counter.  However, the 
Veteran stated that such incidents were "out of character" 
for him, and there has not been any known incidents of 
violent or inappropriate behavior, let alone any "grossly 
inappropriate behavior."  A March 2009 VA physician noted 
that the Veteran had no aggressive impulses.  

Examiners have noted that the Veteran is able to maintain 
minimum personal hygiene.  While a March 2007 VA record noted 
that the Veteran was disheveled, a March 2009 VA physician 
descried the Veteran as well-groomed.  The Veteran has been 
found to be fully oriented, and disorientation to time or 
place and intermittent inability to perform activities of 
daily living criteria have not been demonstrated.

While the Veteran has been descried as having some memory 
problems, there is no evidence that he has memory loss for 
names of close relatives or his own name.

In short, as described above, none of the objective evidence 
of record shows the Veteran met any of the criteria necessary 
for a 100 percent rating for PTSD.

That being said, the Board notes that the set of symptoms 
found at Diagnostic Code 9411 is not an exclusive or 
exhaustive list.  Rather, it serves only as an example of the 
symptoms that would justify a total rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

In this regard, the Veteran's Global Assessment of 
Functioning (GAF) scores during this appeal period have 
tended to be in the 41-50 range.  While such findings reflect 
serious levels of depressive disorder symptoms, a review of 
the clinical findings from the psychiatric examinations of 
record do not reveal symptoms which more closely approximate 
the criteria for a rating of 100 percent.

It is clear that the Veteran's depressive disorder has 
impacted his social functioning.  However, during the appeal 
period the Veteran has continued his marriage and has 
indicated (October 2008) that he had good relations with his 
family.  The Veteran was noted as having good interaction 
with his peers, and was attending breast cancer support 
meetings with his wife.  As for employment, the Board 
acknowledges that his depressive disorder has played a 
significant role (as recognized by the SSA) in his employment 
difficulties.  However, the evidence does not reveal that the 
Veteran has total occupational and social impairment.

As such, the clinical findings do not more closely 
approximate a rating in excess of 70 percent for depressive 
disorder at any time throughout the appeal period.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences lack of energy 
and inability to concentrate.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  The Board finds the Veteran to be 
credible in his reports of the symptoms he experiences.  
However, as with the medical evidence of record, the 
Veteran's account of his symptomatology describes a rating 
consistent with the 70 percent rating being assigned by this 
decision.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected depressive 
disorder is not so unusual or exceptional in nature as to 
render his assigned schedular rating inadequate.  The 
Veteran's disability has been evaluated under the applicable 
diagnostic code that has specifically contemplated the level 
of occupational impairment caused by his disability.  The 
evidence does not reflect that the Veteran's depressive 
disorder, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating of 70 percent for depressive disorder, through the 
period of the appeal, is granted, subject to the applicable 
law governing the award of monetary benefits.


REMAND

The evidence of record (including the Veteran's SSA records, 
and VA records including a June 2009 VA examination) raises 
the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  Such issue has not been adjudicated by 
the RO, nor developed for appellate consideration at this 
time.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009) 
it was held that a claim for TDIU was part of an increased 
rating issue when such claim is raised by the record.  As 
such, it must be adjudicated by the RO prior to appellate 
consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

The AOJ should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  Notice of 
the determination and the Veteran's 
appellate rights should be provided to 
the Veteran and his representative.  Only 
if an appeal is completed as to this 
matter should the issue be returned to 
the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


